Judgment, Supreme Court, New York County (Howard Bell, J.), rendered on or about February 10, 1994, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and grand larceny in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 8 to 16 years, 6 to 12 years and 4 to 8 years, respectively, unanimously affirmed.
Defendant’s impeachment of a prosecution witness was not unduly restricted. Since the witness’s psychiatrist contradicted the allegations about the witness’s perception that were contained in a letter from one of defendant’s friends who claimed to have been a member of the witness’s therapy group, the court correctly held that the letter did not provide a good faith basis for defendant’s questioning the witness about her entire psychiatric history (People v Williams, 188 AD2d 382, lv denied 81 NY2d 849). Nor did the court err in precluding defendant from recalling this witness to cross-examine her regarding collateral impeachment matters such as the use of other names, which defendant had extensively reviewed on cross-examination, and different Social Security numbers (People v Inniss, 83 NY2d 653, 658). In any event, any error in this regard was harmless in view of the overwhelming evidence of defendant’s guilt (People v Jones, 207 AD2d 745, lv denied 85 NY2d 863).
The People were not obligated to correct inaccuracies in Rosario material. In any event, defendant was not prejudiced by the fact that these inaccuracies caused him to pursue a fruitless line of cross-examination. Concur — Rosenberger, J. P., Wallach, Kupferman and Williams, JJ.